BY THE COMMISSION.
Oak Hill Park Utility Company currently holds Certificate Nos. 214-W and 159-S, authorizing it to provide water and sewer service to its customers in Duval County.
Oak Hill Park Utility Company was sold to the city of Jacksonville on June 30, 1978., The city of Jacksonville paid $1,100,000 for the company.
According to the figures in Order No. 7738, issued April 5, 1977, (See Rate Base Schedule — Sheets 3 and 4) the water and sewer plant in service, per exhibit, equalled $712,507 ($271,013 plus $441,494). Accumulated depreciation equals $111,731 ($42,458 plus $69,273) and contributions-in-aid-of-construction (CIAC) was $677,664 ($248,378 plus $429,286).
Therefore, the utility investment in the water and sewer system was $34,843 ($712,507 minus $677,664). The figures in Order No. 7738 were based upon the test year ended July 31, 1975.
According to the latest annual report on file for Oak Hill Park Utility Company (which is for the year ended December 31, 1977, received April 3, 1978) the utility plant equalled $936,577 (see *204page F-4-D). The total contributions-in-aid-of-construction as of December 31, 1977, equals $969,114 (see page F-6-D). Therefore, as of December 31, 1977, according to the utility’s annual report on file with this commission, contrbutions-in-aid-of-construction exceeded the utility plant by $32,537 ($969,114 minus $936,577).
We have no jurisdiction over utilities owned, operated, managed or controlled by governmental agencies. We find that the city of Jacksonville is a governmental agency as defined by Section 367.021(5), Florida Statutes.
Oak Hill Park Utility Company did not have customer deposits. The utility has refunded the amount of escrowed funds pursuant to the provisions of Order No. 7738. Gross receipts tax of $1,476.13 was received on August 15, 1978. Oak Hill Park Utility Company has sold its water and sewer system to a governmental agency and therefore Certificate Nos. 214-W and 159-S should be cancelled.
It is, therefore, ordered that Certificate Nos. 214-W and 159-S, held by Oak Hill Park Utility Company, 5550 Hillman Drive, Jacksonville, Florida 32210, be and hereby are cancelled.
It is further ordered that the utility shall, within twenty days from the date of this order, surrender Certificate Nos. 214-W and 159-S to this commission.